EXHIBIT 10.16




WHEREVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH DELETIONS ARE DENOTED
BY AN ASTERISK), SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


GUARANTEE OF CREDIT FACILITY


THIS Guarantee of Credit Facility is entered into among Nevada Gold and Casinos,
Inc., (referred to below as “Borrower”); Black Hawk Gold, LTD (referred to below
as “Guarantor”); and * (referred to below as "Lender').


GUARANTEE of Credit Facility. For valuable consideration, Guarantor does hereby
unconditionally guarantee the performance by Borrower of all of the terms,
conditions and duties of Borrower, or any Guarantor, under the terms of that
certain document entitled, “Amended and Restated Credit Facility” (“Credit
Facility”) providing for a Fifty Five Million Dollar ($55,000,000.00) line of
credit executed January 19, 2006, together with all such other and further
documents, Notes, undertakings, Security Agreements, Commercial Pledge
Agreements, Schedules and other instruments executed pursuant thereto. There are
no conditions precedent, doctrines of marshalling, or other legal or equitable
duties enforceable against the Lender or in favor of the Borrower or Guarantor
which require the Lender to take any action against the Borrower or any other
party or person prior to exercising her rights under this guarantee and any
other instrument executed pursuant to the Credit Facility. This guarantee shall
be interpreted to the broadest scope possible in favor of the Lender and shall
be interpreted, if necessary to carry out the foregoing, as though Guarantor
were the Borrower.


This guarantee is secured by a commercial pledge agreement entered into
contemporaneously with this guarantee.


This guarantee shall extend to all future advances, modifications, extensions
and/or amendments of the terms of the Credit Facility and any instruments
executed pursuant to the Credit Facility. Lender shall be under no obligation to
inform Guarantor of any such future advances, modifications, extensions and/or
amendments of the terms of the Credit Facility and any instruments executed
pursuant to the Credit Facility and all such events shall give rise to guarantee
liability hereunder as though existing on the date of the execution of this
guarantee.


All terms of the Credit Facility and Commercial Pledge Agreement are
incorporated herein by reference as though set forth at length herein. Guarantor
acknowledges that it has had the opportunity to fully and completely review the
Credit Facility and all instruments executed thereunder.




Executed this 19th day of January, 2006.


Guarantor:


Black Hawk Gold, Ltd.


By:   /s/ H. Thomas Winn

--------------------------------------------------------------------------------

Its President

               

--------------------------------------------------------------------------------